DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada US Pub, 2018/0257418 A1 (Shimada) and Endoh et al. US 2018/0039213 (Endoh). 
claim 1, Shimada teaches an image forming apparatus comprising: 
an image forming section (MFP) configured to form an image on a first side of a sheet, the sheet having the first side and a second side; 
a reporting section (display) configured to report information indicating that an image has been formed on the first side of the sheet (S1) when the detector detects that an image has been formed on the first side of the sheet (¶0019).  
Shimada differs from the instant claimed invention by not explicitly disclosing: a detector positioned upstream of the image forming section in a sheet conveyance direction, and configured to detect whether or not an image has been 10formed on the first side of the sheet. However an image scanning unit is well-known. Endoh for example teaches image scanning unit 2050 that is upstream in the conveying path such that when two-sided printing occurs, the detector 2050 provides an image of the scanned paper (¶0032). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the detector 2050 taught by Endoh with the device taught by Shimada in order to more accurately quantify the amount of printing a user has done, for instance in cases where the image formed poorly and should not count to the users total.
Regarding claim 2, Shimada and Endoh teach 15the image forming apparatus according to claim 1. Furthermore Shimada teaches a calculating section (controller 215) configured to calculate an image detection count through detection by the detector each time the detector detects that an image has been formed on the first side of the sheet (¶0051-¶0052); and 
a determining section configured to determine whether or not the image 20detection count is equal to or greater than a threshold (Act 204).  
claim 3, Shimada and Endoh teach the image forming apparatus according to claim 2. Furthermore Shimada teaches the threshold is set per user (¶0051-¶0052), and 
the calculating section calculates the detection count per the user (FIG. 10).  
Regarding claim 4, Shimada and Endoh teach the image forming apparatus according to claim 2. Furthermore Shimada teaches a receiving section (display 213) configured to receive an instruction from a user through the reporting section when the determining section determines that the detection count is20Client's Ref.: 21-00010Our Ref.: 19K09P259US equal to or greater than the threshold (Act 305), the instruction being an instruction as to whether or not to continue image formation on the sheet; and 
an operation controller (215) configured to control operation of the image forming section based on the instruction, wherein 
5the image forming section (MFP) continues image formation on the sheet when the determining section determines that the image detection count is less than the threshold (FIG. 10).  
Regarding claim 5, Shimada and Endoh teach the image forming apparatus according to claim 4. Furthermore Shimada teaches the receiving section receives an instruction to continue image formation 10on the sheet, the operation controller controls the operation of the image forming section so as to continue image formation on the sheet (No, in answer to Act 305, copying process executed), and 
when the receiving section receives an instruction not to continue image formation on the sheet, the operation controller controls the operation of the image forming section so as to stop image formation on the sheet (Yes, in answer to Act 305, displays warning Act 306, copying not executed).  
claim 6, Shimada teaches the image forming apparatus according to claim 1. Shimada differs from the instant claimed invention by not explicitly disclosing: a reverse conveyance section. However this is a well-known element in multifunction printers. Kai teaches a reverse conveyance section configured to reverse the first side and the second side of the sheet (¶0032-¶0034); 
a receiving section configured to receive an instruction from a user through the 20reporting section when the detector detects that an image has been formed on the first side of the sheet, the instruction being an instruction as to whether or not to reverse the first side and the second side of the sheet (¶0032-¶0034); and 
an operation controller configured to control operation of the reverse conveyance section so as to reverse the first side and the second side of the sheet when 25the receiving section receives an instruction to reverse the first side and the second side of the sheet (¶0032-¶0034). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the reverse section taught by Endoh, (in the unlikely event the MFP taught by Shimada does not include a reversing section) to the MFP taught by Shimada since this is a well-known option in the art and can be implemented with the expected result of double-sided printing.
Regarding claim 7, Shimada and Endoh teach the image forming apparatus according to claim 1. Furthermore Shimada teaches the image forming section operates based on a print job, and 
when the print job includes an instruction to cause the image forming section to form an image over an image which has been already formed on the first side of the sheet 
Regarding claim 8, Shimada and Endoh teach the image forming apparatus according to claim 1. Furthermore Shimada teaches a cassette configured to house the sheet, wherein the detector detects whether or not an image has been formed on the first side 10of the sheet housed in the cassette (see drawers in apparatus 21-23).  
Regarding claim 9, Shimada and Endoh teach the image forming apparatus according to claim 1. Furthermore Shimada teaches a display controller (215), wherein 
the reporting section is a display section (213) controlled by the display controller, 15and 
the display section is controlled by the display controller to display either or both of a screen and an image as the information (¶0035).  
Regarding claims 10 and 11, Shimada and Endoh teach the image forming apparatus according to claim 5. Shimada differs from the instant claimed invention by not explicitly disclosing: the details of the conveyance section. Endoh teaches 20a conveyance section (FIG. 1) configured to convey the sheet along a conveyance path; and a feeder (15) configured to feed the sheet to the conveyance path. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the conveyance section taught by Endoh in the MFP taught by Shimada since the device taught by Shimada most likely contains such a conveyance element and even if not incorporating one would lead one of ordinary skill to the predictable result of have the sheet conveyed.  Furthermore when Shimada determines that a user’s quota has been reached using the detector 2050 of Endoh it would be obvious to one of ordinary skill in the art to end the printing process by either, stopping the conveyance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 2852